      Case 1:18-cv-01051-KWR-KK Document 206 Filed 03/11/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


R.P. and C.F.,

       Plaintiffs,

v.                                                                  No. 1:18-cv-01051-KWR-KK

THE SANTA FE PUBLIC SCHOOLS,
AND GARY F. GREGOR, in his individual capacity,

       Defendants.


                       ORDER DENYING WITHOUT PREJUDICE
                     MOTION TO BIFURCATE TRIAL ON LIABILITY

       THIS MATTER comes before the Court on Defendant Santa Fe Public Schools’ Motion

to Bifurcate Trial (Doc. 145). Having reviewed the parties’ pleadings and the applicable law, the

Court finds the Motion is not well-taken and, therefore is DENIED without prejudice.

                                       BACKGROUND

       Plaintiffs filed their complaint on October 9, 2018, alleging claims under 42 U.S.C. § 1983,

20 U.S.C. § 1681 (Title IX), and the New Mexico Tort Claims Act (the “NMTCA”). Plaintiffs

allege that in 2003-2004 school year their fourth-grade teacher, Defendant Gregor repeatedly

sexually assaulted them while they were students at Agua Fria Elementary. Plaintiffs allege that

Defendant Gregor groomed them, injected them with drugs, and sexually assaulted them.

       Plaintiffs are now more than 24 years old. They allege that since the abuse, they have

suffered from severe drug addiction and serous mental problems rendering them incapable of

managing their affairs, with symptoms such as disassociation. R.P. asserts she suffers from

PTSD, fear, and anxiety stemming from her abuse by Defendant Gregor.
      Case 1:18-cv-01051-KWR-KK Document 206 Filed 03/11/21 Page 2 of 4




       Plaintiffs asserted the following claims against Defendants Santa Fe Public Schools and

Gregor:

       Count I:       Substantive Due Process violation under the Fourteenth Amendment (§
                      1983) against Defendant Gregor.
       Count II:      Federal Constitutional Violation (§ 1983) against Defendant Santa Fe
                      Public Schools
       Count IV:      Title IX, 20 USC §§ 1681-88, for Sexual Abuse, against Defendant Santa
                      Fe Public Schools
       Count V:       Claims under the New Mexico Tort Claims Act against Defendant Santa Fe
                      Public Schools
                                        DISCUSSION

       Defendants seek separate liability trials. Defendants appear to request a two-phase trial in

which the liability against SFPS would first be tried. Then, if the jury finds SFPS liable,

Defendants propose that Gregor’s liability be tried along with a joint trial on damages.

       “For convenience, to avoid prejudice, or to expedite and economize, the court may order a

separate trial of one or more separate issues, claims, crossclaims, counterclaims, or third-party

claims.” Fed. R. Civ. P. 42(b). The court may find bifurcation of issues appropriate “if such

interests favor separation of issues and the issues are clearly separable.” Palace Exploration Co.

v. Petroleum Dev. Co., 316 F.3d 1110, 1119 (10th Cir. 2003) (citation omitted). The court abuses

its discretion when it orders bifurcation that is “unfair or prejudicial to a party.” Angelo v.

Armstrong World Indus., Inc., 11 F.3d 957, 964 (10th Cir. 1993) (citations omitted).

       The party seeking bifurcation bears the burden of proving that bifurcation is proper “in

light of the general principle that a single trial tends to lessen the delay, expense, and

inconvenience.” Belisle v. BNSF Ry. Co., 697 F.Supp.2d 1233, 1250 (D. Kan. 2010), cited in

Martinez v. Salazar, No. CV 14-534 KG/WPL, 2015 WL 13638322, at *1 (D.N.M. July 1, 2015).




                                                 2
      Case 1:18-cv-01051-KWR-KK Document 206 Filed 03/11/21 Page 3 of 4




       Defendants seek to bifurcate the liability trials against Defendant Gregor and Defendant

SFPS. Defendant SFPS primarily argues it would be prejudiced by the presentation of evidence

of sexual assaults which largely occurred after Defendant Gregor left SFPS, or which are not

relevant to the claims against SFPS.

       Defendant SFPS faces municipal liability. See Burke v. Regalado, 935 F.3d 960, 998 (10th

Cir. 2019) (in order for a custom or practice to give rise to municipal liability, it must be so well-

settled and widespread that the policymaking officials can be said to have either actual or

constructive knowledge of it yet did nothing to end the practice.). To show municipal liability,

Plaintiffs assert they will present evidence that SFPS employees had a widespread practice of

abusing students. Plaintiff asserts they will present evidence of Defendant Gregor’s abuse of

Plaintiff’s classmates, as well Defendant Gregor’s abuse of students prior to being hired by SFPS,

which SFPS ignored.

       The record in this case is massive, and Plaintiffs may potentially call up to 65 witnesses

and submit over 250 exhibits. The presentation of numerous witnesses or evidence of sexual

assault committed by Defendant Gregor after he left Santa Fe Public Schools could create

substantial unfair prejudice. Moreover, the Court notes that issues with judicial economy or

convenience could be resolved if the same jury hears both phases of the trial.

       However, the Court is concerned that there is no clean way to separate out the evidence in

a bifurcated trial. Defendant SFPS argues it was unaware of some of the abuse, while Plaintiff

argues it was. Therefore, Plaintiff argues that what Defendant SFPS believes is irrelevant to the

claims against it is in fact highly relevant. Plaintiff argues that there is substantial overlap in

evidence and bifurcation would be impractical or prejudice them. Therefore, it is not clear at all


                                                  3
      Case 1:18-cv-01051-KWR-KK Document 206 Filed 03/11/21 Page 4 of 4




that the trial phases are clearly separable. Palace Exploration Co. v. Petroleum Dev. Co., 316

F.3d 1110, 1119 (10th Cir. 2003).

       A jury is presumed to follow jury instructions, and the Court believes that prejudice could

be cured or ameliorated by an appropriate limiting instruction. See, e.g., Leiserv, LLC v. Summit

Ent. Ctrs., LLC, No. 15-cv-01289-PAB-KLM, 2017 WL 491171, at *8 n.8 (D. Colo. Feb. 6, 2017)

(“A limiting instruction would be sufficient to address any resulting prejudice to defendants.”);

see also S.E.C. v. Peters, 978 F.2d 1162, 1172–73 (10th Cir. 1992) (discussing limiting instructions

and Fed. R. Evid. 403).

       Therefore, this motion is likely premature. Defense counsel indicates he will file motions

in limine to exclude witnesses or evidence. The exact nature of the evidence to be presented at

trial and potential bifurcation may be discussed at a subsequent hearing after the motions have

been fully briefed and ruled upon.

       Therefore, the Court will DENY the motion WITHOUT PREJUDICE.

       IT IS SO ORDERED.



                                              ________________________________
                                              KEA RIGGS
                                              UNITED STATES DISTRICT JUDGE




                                                 4
